         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 1 of 12




 1 BURSOR & FISHER, P.A.
   L. Timothy Fisher (State Bar No. 191626)
 2 Joel D. Smith (State Bar No. 244902)
   1990 North California Blvd., Suite 940
 3
   Walnut Creek, CA 94596
 4 Telephone: (925) 300-4455
   Facsimile: (925) 407-2700
 5 E-Mail: ltfisher@bursor.com
            jsmith@bursor.com
 6

 7 Attorneys for Plaintiff

 8                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
 9

10 GERALD SOO, on behalf of himself and all
   others similarly situated,
11                                             Case No.
                         Plaintiff,
12                v.                           CLASS ACTION COMPLAINT
13
   LOREX CORPORATION and DAHUA
14 TECHNOLOGY USA INC.,                        JURY TRIAL DEMANDED

15                      Defendants.
16

17

18

19
20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 2 of 12




 1          Plaintiff Gerald Soo, on behalf of himself and all others similarly situated, by and through

 2   his attorneys, makes the following allegations against Defendants Lorex Corporation (“Lorex”) and

 3   Dahua Technology USA Inc. (“Dahua”) (collectively, “Defendants”) pursuant to the investigation

 4   of his counsel and based upon information and belief, except as to allegations specifically

 5   pertaining to Plaintiff, which are based on his personal knowledge.

 6                                     FACTUAL BACKGROUND

 7          1.      This is a class action lawsuit on behalf of purchasers of several types of Flir security

 8   cameras: the Flir FX Indoor Series, Flir FX Outdoor Series, Flir FXC Indoor Series, and Flir FXC

 9   Outdoor Series security cameras (collectively, “Flir Cameras”).

10          2.      Flir Cameras are “premium HD home security camera[s].” A crucial feature of the Flir

11   Cameras was their ability to record security footage to the cloud. The Flir Cameras also offered “Rapid

12   Recap,” which was a feature that gave users a condensed, time-stamped time-lapse video of all activity

13   that took place within a specified amount of time. Both of these features were made possible through

14   the FLIR Secure and Lorex Secure apps (the “Apps”), which the Flir Cameras require to function.

15          3.      The Flir Cameras were manufactured by Defendant Lorex, a subsidiary of Defendant

16   Dahua. Lorex was sold to Dahua by Lorex’s previous parent company, FLIR Systems, Inc., in 2018. 1

17   Lorex also manages the Apps, which upon information and believe is done at the direction of Dahua.

18          4.      On August 15, 2019, Lorex announced that Flir Cameras would no longer be supported

19   by the Apps “due to a change in technology providers.” This was the result of Lorex’s technology

20   provider, OzVision, ceasing to provide P2P functionality and services that were used by all Flir

21   Cameras. As a result of this cessation in services, the Flir Cameras can no longer connect to the Apps.

22   Because the Flir Cameras require the Apps to function, Lorex’s decision—which was done pursuant

23   to Dahua’s instructions—to cut off App support caused the Flir Cameras to cease working entirely.

24   Accordingly, all Flir Cameras are now worthless because of Lorex and Dahua’s actions.

25

26
     1
       Rodney Bosch, Flir Sells Lorex Business to Dahua for $29M; Exits DIY, SMB Markets, SECURITY
27   SALES & INTEGRATION, Feb. 6, 2018, https://www.securitysales.com/business/mergers/flir-sells-
     lorex-dahua-exits-diy-smb-markets/ (last accessed Feb. 26, 2020).
28
     CLASS ACTION COMPLAINT                                                                            1
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 3 of 12




 1          5.      Since changing technology providers, Defendants have not created their own P2P
 2   software to replace OzVision that would continue to provide support for Flir Cameras.
 3          6.      Lorex noted that consumers “may be eligible for a free Lorex Active Deterrence Wi-Fi
 4   replacement camera or a Lorex.com store discount of US$120.00 … per FX/FXC camera.”
 5          7.      However, neither of these remedies are adequate. As explained more fully below,
 6   customers must choose between an inferior replacement camera—which in any event appears to be no
 7   longer available—or a store credit far less than what the Flir Cameras cost.
 8          8.      As for the first option, the replacement camera lacks the same functionality as the Flir
 9   Cameras. The chart below compares the features of the various Flir Cameras with the replacement
10   camera shown in the far right with the green column. Notably, the replacement camera lacks Cloud
11   Recording or Rapid Recap, two important features of the Flir Cameras.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                            2
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 4 of 12




 1          9.      The replacement cameras are also only worth $130, significantly less than what Plaintiff
 2   paid for his Flir Cameras. In any event, the link to the what is supposed to be the replacement camera
 3   does not work, foreclosing this option altogether.
 4          10.     The second option of a $120 store credit is likewise inadequate because that amount is
 5   significantly less than what Plaintiff paid for his Flir Cameras. Further, no Lorex camera currently
 6   supports cloud functionality for recording, and therefore consumers must also purchase a Network
 7   Video Recorder (“NVR”) to have the same cloud functionality as the Flir Cameras. All NVRs that
 8   Lorex offers are priced far above $120. Finally, the offer for store credit expired February 2020.
 9          11.     Notably, Defendants do not offer a cash refund. Defendants’ notice only provides
10   consumers with the option to receive a replacement camera or store credit, both of which are inadequate
11   remedies for the reasons laid out above.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                                               3
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 5 of 12




 1          12.     In short, Defendants intentionally “bricked” 2 or rendered non-functional the Flir
 2   Cameras of Plaintiff and other members of the putative Class by eliminating support for the Apps.
 3   Defendants then temporarily offered two remedies that are less than the value of the Flir Cameras and
 4   therefore inadequate. By doing so, Defendants unjustly enriched themselves at the expense of Plaintiff
 5   and other Class members.
 6          13.     Plaintiff and other Class members would not have bought the Flir Cameras, or would
 7   have bought them at a substantially lower price, had they known that Defendants would brick the Flir
 8   Cameras.
 9          14.     Plaintiff brings this action on behalf of the Class for restitution and all other available
10   equitable relief under the following causes of action: (i) violation of California’s Unfair Competition
11   Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq., and (ii) unjust enrichment.
12                                                PARTIES
13          15.     Plaintiff Gerald Soo is a citizen of California, residing in Alameda County. Mr. Soo
14   purchased his first two Flir Cameras in April 2015 and purchased three more from eBay in February
15   2017 and January 2018. Each camera cost approximately $200. Mr. Soo still has all five cameras, all
16   of which are the Flir FX Indoor Series. Prior to purchasing the Flir Cameras, Mr. Soo saw and reviewed
17   the features of the Flir Cameras, including that the Flir Cameras had “Cloud Recording” and “Rapid
18   Recap.” Mr. Soo was also never informed that his Flir Cameras would later be rendered non-functional
19   by Defendants, and was it reasonable for Mr. Soo to believe that his Flir Cameras would not be
20   rendered non-functional by Defendants. Mr. Soo’s Flir Cameras were functional until August 2019,
21   at which time they were rendered non-functional by Defendants. Mr. Soo’s Flir Cameras are now
22   worthless, and Defendants have been unjustly enriched at Mr. Soo’s expense. Mr. Soo would not have
23   bought the Flir Cameras, or would have paid substantially less for them, had he known that Defendants
24   would render them non-functional within a few years of purchase.
25

26
     2
27    “Brick” means “to render (an electronic device, such as a smartphone) nonfunctional (as by
     accidental damage, malicious hacking, or software changes).” BRICK, MERRIAM-WEBSTER’S
28   DICTIONARY, https://www.merriam-webster.com/dictionary/brick (last accessed Jan. 22, 2020).

     CLASS ACTION COMPLAINT                                                                               4
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 6 of 12




 1          16.     Defendant Lorex Corporation is a Delaware corporation that has its principal place
 2   of business at 999 Corporate Boulevard, Linthicum, Maryland 21090. Defendant Lorex does
 3   substantial business in the United States, including in California, and is the owner and operators of
 4   the Apps.
 5          17.     Defendant Dahua Technology USA Inc. is a California corporation with a principal
 6   place of business at 23 Hubble, Irvine, California 92618. Defendant Dahua does substantial
 7   business in the United States, including in California.
 8          18.     Defendant Lorex is a subsidiary of Defendant Dahua. Prior to acquiring Lorex,
 9   Dahua was Lorex’s primary original equipment manufacturer of video surveillance products. Lorex
10   also changed is technology provider following its acquisition by Dahua. At all relevant times, Lorex
11   acted as an authorized agent, representative, servant, employee and/or alter ego of Dahua while
12   performing activities including but not limited to the manufacturing and sale of Flir Cameras and the
13   operation of the Apps in the United States and in the State of California.
14                                     JURISDICTION AND VENUE
15          19.     This Court has personal jurisdiction over Defendants. Defendants purposefully avails
16   themselves of the California consumer market and distribute the Flir Cameras to hundreds of
17   locations within this District and thousands of retail locations throughout California, where the Flir
18   Cameras were purchased by thousands of consumers every day. The Court also has personal
19   jurisdiction over Defendant Dahua because it is a California corporation and headquartered in
20   California.
21          20.     This Court has original subject-matter jurisdiction over this proposed class action
22   pursuant to 28 U.S.C. § 1332(d), which, under the provisions of the Class Action Fairness Act
23   (“CAFA”), explicitly provides for the original jurisdiction of the federal courts in any class action in
24   which at least 100 members are in the proposed plaintiff class, any member of the plaintiff class is a
25   citizen of a State different from any defendant, and the matter in controversy exceeds the sum of
26   $5,000,000.00, exclusive of interest and costs. Plaintiff allege that the total claims of individual
27

28
     CLASS ACTION COMPLAINT                                                                               5
          Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 7 of 12




 1   members of the proposed Class (as defined herein) are well in excess of $5,000,000.00 in the
 2   aggregate, exclusive of interest and costs.
 3           21.      Venue is proper in this District under 28 U.S.C. § 1391(a). Substantial acts in
 4   furtherance of the alleged improper conduct, including the dissemination of false and misleading
 5   information regarding the nature, quality, and/or ingredients of the Flir Cameras, occurred within
 6   this District.
 7                                         CLASS ALLEGATIONS
 8           22.      Plaintiff seeks to represent a class defined as all persons in the United States who
 9   purchased Flir FX Indoor Series, Flir FX Outdoor Series, Flir FXC Indoor Series, and Flir FXC
10   Outdoor Series security cameras (the “Class”). Excluded from the Class are Defendants, their
11   affiliates, employees, officers and directors, persons or entities that purchased Flir Cameras for
12   resale, and the Judge(s) assigned to this case.
13           23.      Subject to additional information obtained through further investigation and
14   discovery, the above-described Class may be modified or narrowed as appropriate, including through
15   the use of multi-state subclasses.
16           24.      At this time, Plaintiff does not know the exact number of members of the
17   aforementioned Class (“Class Members”). However, given the nature of the claims and the number
18   of retail stores in the United States that sold Flir Cameras, Plaintiff believes that Class Members are
19   so numerous that joinder of all members is impracticable.
20           25.      There is a well-defined community of interest in the questions of law and fact
21   involved in this case. Questions of law and fact common to the members of the Class that
22   predominate over questions that may affect individual Class members include:
23                    (a)    Whether Defendants were required to cease supporting Flir Cameras;
24                    (b)    whether Plaintiff and other consumers would have purchased Flir Cameras
25                           had they known that Defendants would render the Flir Cameras non-
26                           functional;
27

28
     CLASS ACTION COMPLAINT                                                                              6
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 8 of 12




 1                  (c)     whether Defendants have been unjustly enriched as a result of the unlawful
 2                          conduct alleged in this Complaint such that it would be inequitable for
 3                          Defendants to retain the benefits conferred upon Defendants by Plaintiff and
 4                          the Class;
 5                  (d)     whether Plaintiff and the Class are entitled to restitution or other equitable
 6                          relief, and if so, the proper measure of relief.
 7          26.     Plaintiff’s claims are typical of those of the Class because Plaintiff, like all members
 8   of the Class, purchased, in a typical consumer setting, Flir Cameras, and Plaintiff sustained injury
 9   from Defendants’ wrongful conduct.
10          27.     Plaintiff will fairly and adequately protect the interests of the Class and has retained
11   counsel that is experienced in litigating complex class actions. Plaintiff has no interests which
12   conflict with those of the Class.
13          28.     A class action is superior to other available methods for the fair and efficient
14   adjudication of this controversy.
15          29.     The prosecution of separate actions by members of the Class would create a risk of
16   establishing inconsistent rulings and/or incompatible standards of conduct for Defendants. For
17   example, one court might require Defendants to provide certain equitable relief to Class Members,
18   whereas another might not. Additionally, individual actions could be dispositive of the interests of
19   the Class even where certain Class Members are not parties to such actions.
20                                              COUNT I
21                     Violation Of California’s Unfair Competition Law (“UCL”),
                         California Business & Professions Code §§ 17200, et seq.
22
            30.     Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged above.
23
            31.     Plaintiff brings this claim individually and on behalf of the members of the proposed
24
     Class against Defendants.
25
            32.     By committing the acts and practices alleged herein, Defendants have violated
26
     California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq. as to the
27
     Class, by engaging in unlawful, fraudulent, and unfair conduct.
28
     CLASS ACTION COMPLAINT                                                                              7
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 9 of 12




 1          33.     Defendants’ acts and practices described above violate the UCL’s proscription against
 2   engaging in fraudulent conduct.
 3          34.     As more fully described above, Defendants’ failure to disclose that it would render
 4   the Flir Cameras non-functional deceived reasonable consumers into purchasing products that they
 5   would not have purchased but for Defendants’ omissions.
 6          35.     Defendants’ acts and practices described above also violate the UCL’s proscription
 7   against engaging in unfair conduct.
 8          36.     By intentionally eliminating App support for the Flir Cameras on August 15, 2019,
 9   Defendants rendered the Flir Cameras of Plaintiff and members of the Class non-functional, and did
10   so without any acceptable justification, whether business or otherwise.
11          37.     Defendants’ bricking of the Flir Cameras was unfair in that Defendants failed to
12   provide an adequate remedy for their injurious conduct.          This conduct by Defendants was
13   substantially injurious to consumers, offended public policy, and was immoral, unethical, oppressive,
14   and unscrupulous, and the gravity of the conduct substantially outweighed any alleged benefits
15   attributable to such conduct.
16          38.     Defendants financially benefited from rendering the Flir Cameras non-functional to
17   the financial detriment of Plaintiff and Class members. Plaintiff and Class Members conferred a
18   financial benefit to Defendants by purchasing Flir Cameras. Plaintiff and Class Members were then
19   deprived of the benefit of their bargain with Defendants because Defendants intentionally rendered
20   the Flir Cameras of Plaintiff and Class Members non-functional, which caused Plaintiff and Class
21   Members to suffer a diminution in the value of their Flir Cameras.
22          39.     Plaintiff and Class Members are now forced to either (1) lose significant value in their
23   property by virtue of losing the ability to use their Flir Cameras, (2) receive a replacement camera
24   that is worth less than the Flir Cameras and that has fewer features, such as Cloud Recording and
25   Rapid Recap, or (3) receive store credit that is less than the value of the Flir Cameras that they
26   purchased.
27

28
     CLASS ACTION COMPLAINT                                                                              8
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 10 of 12




 1          40.     As a direct and proximate result of Defendants’ unfair practices, Plaintiff and the
 2   members of the Class were deprived of their benefit of the bargain with Defendants and have suffered
 3   substantial injury in fact, and lost money and/or property. The injuries suffered by Plaintiff and the
 4   members of the Class include, but are not limited to, diminution in the value of their personal
 5   property associated with the loss of the functionality of their Flir Cameras.
 6          41.     Plaintiff and the other Class Members also suffered a substantial injury by virtue of
 7   buying the Flir Cameras that they would not have purchased had they known that Defendants would
 8   later render the Flir Cameras non-functional and therefore worthless.
 9          42.     Plaintiff and the other Class members could not have reasonably avoided the injury
10   each of them suffered.
11          43.     Pursuant to California Business and Professional Code § 17203, Plaintiff and the
12   Class seek an order of this Court that includes, but is not limited to, an order requiring Defendants
13   to: (a) provide restitution to Plaintiff and the other Class Members; (b) disgorge all revenues obtained
14   as a result of violations of the UCL; (c) injunctive relief requiring Defendants to restore functionality
15   to the Flir Cameras; and (d) pay Plaintiff’s and the Class’ attorney’s fees and costs.
16
                                                 COUNT II
17                                            Unjust Enrichment

18          44.     Plaintiff incorporates by reference and re-alleges herein all paragraphs alleged above.

19          45.     Plaintiff brings this claim individually and on behalf of the members of the proposed

20   Class against Defendants.

21          46.     Plaintiff and Class Members conferred benefits on Defendants by purchasing the Flir

22   Cameras.

23          47.     Defendants have been unjustly enriched in retaining the revenues derived from

24   Plaintiff and Class Members’ purchases of the Flir Cameras. Retention of those moneys under these

25   circumstances is unjust and inequitable because Defendants failed to disclose that it would be

26   rendering the Flir Cameras non-functional and therefore useless. These omissions caused injuries to

27

28
     CLASS ACTION COMPLAINT                                                                                9
         Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 11 of 12




 1   Plaintiff and the Class Members because they would not have purchased the Flir Cameras if the true
 2   facts were known.
 3           48.      Retention of those moneys also is unjust and inequitable because, as alleged above,
 4   Defendants commenced an inadequate replacement program that offered either (a) a replacement
 5   camera that was worth less than the Flir Cameras and had fewer features, such as Cloud Recording
 6   and Rapid Recap, or (b) store credit that was worth less than the value of the Flir Cameras.
 7           49.      Because Defendants’ retention of the non-gratuitous benefits conferred on them by
 8   Plaintiff and Class Members is unjust and inequitable, Defendants must pay restitution to Plaintiff
 9   and Class Members for their unjust enrichment, as ordered by the Court.
10
                                             PRAYER FOR RELIEF
11
             WHEREFORE, Plaintiff demand judgment on behalf of herself and members of the Class as
12
     follows:
13
                   a. For an order certifying the nationwide Class under Rule 23 of the Federal Rules of
14                    Civil Procedure; naming Plaintiff as Class representative; and naming Plaintiff’s
                      attorneys as Class Counsel representing the Class members;
15

16                 b. For an order finding in favor of Plaintiff and the Class on all counts asserted herein;

17                 c. For an order awarding equitable relief in amounts to be determined by the Court
                      and/or jury;
18
                   d. For injunctive relief enjoining the illegal acts detailed herein;
19
                   e. For prejudgment interest on all amounts awarded;
20
                   f. For an order of restitution and all other forms of equitable monetary relief;
21

22                 g. For an order awarding Plaintiff his reasonable attorneys’ fees and expenses and costs
                      of suit.
23
                                           JURY TRIAL DEMANDED
24
             Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury of any
25

26   and all issues in this action so triable as of right.

27

28
     CLASS ACTION COMPLAINT                                                                               10
        Case 3:20-cv-01437-JSC Document 1 Filed 02/26/20 Page 12 of 12




     Dated: February 26, 2020                 Respectfully submitted,
 1
 2                                            BURSOR & FISHER, P.A.

 3                                            By:    /s/ Joel D. Smith
                                                        Joel D. Smith
 4
                                              L. Timothy Fisher (State Bar No. 191626)
 5                                            Joel D. Smith (State Bar No. 244902)
                                              1990 North California Blvd., Suite 940
 6                                            Walnut Creek, CA 94596
 7                                            Telephone: (925) 300-4455
                                              Facsimile: (925) 407-2700
 8                                            Email: ltfisher@bursor.com
                                                       jsmith@bursor.com
 9
                                              Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT                                                              11
